Title: To George Washington from John Paterson, 11 September 1780
From: Paterson, John
To: Washington, George


                        
                            Sr
                            Camp 11th Septr 1780
                        
                        Our Circumstances are such that it requires a more able pen than mine to determine what is best to be done.
                        Our numbers are so few & the Situation of the Enemy so advantageous to themselves, that it puts it
                            out of our power to attack them with any probability of Success, or even effectualy to cover the Country.
                        To send a reinforcement to the Southward will weaken us too much in this quarter, & unless very large
                            will answer no purpose at present. I am in hopes that the danger they are immediately in, will be a sufficient inducement
                            for them to exert themselves for their Safety, which I am sensible they are competent to, at least to cover the Country
                            from depredation until the approaching Winter, when the French Troops, with, what can be raised in those parts, and if
                            necessary some from this Army, may probably make a successful Expedition against the Enemy at Charles town, if we gain a
                            Naval Superiority in these Seas; this I think ought to be our Object.
                        Our Situation at present I think points out to us the necessity of keeping our little Army together, in such
                            a position as to have it in our choice to fight or not, should they attempt any thing against us which I think their
                            success will prompt them to; this position ought to be such as effectually to keep open a communication between the
                            southern States and Kings ferry, where that is I am not to determine.
                        If we should not be superior at Sea this Winter, I must confess I see no Object present itself worthy our
                            attention, that lies within our reach, should we attempt Canada or Halifax, the severity of that cold inhospitable
                            climate, I am sure will loose us more Men than the conquest will be worth, taking into Consideration that they cannot be
                            held without a superior Fleet.
                        I am therefore of Opinion that we in the middle and eastern States ought this Winter to pay the strictest
                            attention to the recruiting the Army, and making every preparation for a vigorous attempt on New York early in the Spring.
                            I am with the greates respect your Excellencys msot obt humble servant
                        
                            John Paterson
                        
                    